Citation Nr: 1031948	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 
1973, to include duty in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Salt Lake 
City, Utah.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an October 2007 decision, the RO denied the Veteran's 
original claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  The Veteran was provided 
notice of the decision and his appellate rights.  He did not 
appeal that decision.         

2.  In April 2008, the Veteran filed an application to reopen the 
claim for service connection for PTSD.   

3.  Some of the evidence received since the October 2007 decision 
denying service connection for PTSD was not previously of record; 
it is relevant and relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.   

4.  Resolving reasonable doubt in his favor, the Veteran 
"engaged in combat" when he was stationed in Vietnam; his 
claimed PTSD stressors are combat-related; the Veteran's 
statements and lay testimony about his stressor events in Vietnam 
are accepted as satisfactory evidence that his stressor events 
did occur.        


CONCLUSIONS OF LAW

1.  The October 2007 decision that denied service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.1103 (2009).     

2.  New and material evidence has been received since the October 
2007 RO decision; the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

In this case, the Board is rendering a decision in favor of the 
Veteran, reopening the Veteran's claim and granting service 
connection for PTSD.  Therefore, a further discussion of the VCAA 
duties is unnecessary.


II.  New and Material Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre- existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors and his testimony must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996). Furthermore, service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board is cognizant that VA regulations regarding service 
connection for PTSD were recently amended, effectuating a 
liberalization of a stressor requirement for substantiating a 
claim under certain circumstances.  See 75 Fed. Reg. 39843 (July 
13, 2010).  In this case, the Board finds that the Veteran 
engaged in combat.  Thus, the new regulations do not directly 
affect this appeal.  In short, because the Board finds that the 
Veteran was engaged in combat during his tour of duty in Vietnam, 
a stressor does not need to be verified/corroborated.  
Accordingly, the Board will not further discuss or outline the 
new regulation.    

The Veteran's original claim of entitlement to service connection 
for PTSD was denied by the RO in an October 2007 rating action.  
At that time, the RO stated that although the evidence of record 
showed that the Veteran had been diagnosed with PTSD, that 
diagnosis had been provided by a Licensed Clinical Social Worker 
(LCSW) and a LCSW did not have the credentials to make such a 
diagnosis.  Thus, the RO stated that while the evidence of record 
showed that the Veteran had been diagnosed with PTSD, it was not 
considered to be a confirmed diagnosis of PTSD because it was 
provided by a LCSW.  The Veteran was provided notice of the 
decision and his appellate rights.  He did not appeal.  
Therefore, the October 2007 rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2009).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  38 
U.S.C.A. § 5108.

For claims filed on or after August 29, 2001, such as this claim, 
new evidence means existing evidence not previously submitted to 
agency decision-makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the October 2007 rating 
action consisted of the Veteran's personnel records, his service 
treatment records, private treatment records from the Vet Center, 
dated from June to September 2006, and a stressor statement from 
the Veteran, dated in December 2006.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from June 1970 to June 1973, with service in 
the Republic of Vietnam from September 1971 to September 1972.  
The Veteran's Military Occupational Specialty (MOS) was as a 
helicopter repairman.  He received the National Defense Service 
Medal, the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal with 60 Device.  

Personnel records show that the Veteran participated in an 
unnamed campaign.     

The Veteran's service treatment records, including his April 1973 
separation examination report, are negative for any complaints or 
findings of a psychiatric disability, to include PTSD.   

Private treatment records from the Vet Center, dated from June to 
September 2006, show that in September 2006, the Veteran 
underwent a psychiatric evaluation that was conducted by a LCSW.  
At that time, he stated that he had troubling memories and dreams 
of his service in Vietnam.  According to the Veteran, he often 
had flashbacks when he saw or heard helicopters, or when he was 
exposed to other stimuli associated with the Vietnam War, such as 
people of Vietnamese origin.  The Veteran stated that while he 
was stationed in Vietnam, he was a mechanic.  He noted that he 
also engaged in combat as a helicopter crew chief and door gunner 
on numerous missions.  Specifically, the Veteran indicated that 
he participated in numerous air-lifts to firebases, moving troops 
and equipment.  He reported that on one occasion, he was riding 
in a helicopter when it was hit by enemy fire and a forced 
landing was necessary.  Upon hitting the ground, the Veteran fled 
the helicopter and fired towards the enemy.  The Veteran stated 
that after his discharge, he worked at an airline as a mechanic.  
He noted that he was still working for the airline; however, he 
had moved into customer service.  Following the mental status 
evaluation, the LCSW diagnosed the Veteran with the following: 
(Axis I) PTSD, chronic, moderate; dysthymic disorder, secondary 
to PTSD, (Axis IV) moderate, and (Axis V) Global Assessment of 
Functioning (GAF) score of 55.  The LCSW noted that the Veteran's 
depression seemed more as a result of his traumatic experiences 
in Vietnam and was chronic in nature.   

In December 2006, the Veteran provided a statement in which he 
revealed his in-service stressors.  The Veteran indicated that 
while he was stationed in Vietnam, he was a mechanic and a door 
gunner on a CH-47 helicopter.  He stated that on one occasion, 
while they were taking supplies to one of the fire bases around 
Pleiku, they started receiving gun fire as they were beginning to 
lift off.  According to the Veteran, he fired his weapon and 
killed enemy combatants.  He noted that on another occasion, 
during an emergency landing, he went to jump out of the 
helicopter when another soldier pulled him back.  The Veteran 
reported that he had forgotten about the broken rotor blades and 
that if he had jumped out of the helicopter, he would have been 
cut by the blades.  According to the Veteran, "coming that close 
to death shook [him] up for a long time."  He noted that at 
present, when he heard a helicopter, it triggered memories of 
Vietnam and seeing dead bodies and body bags.  The Veteran stated 
that he currently worked at an airline and that when he had to 
check in customers of Vietnamese origin, he had flashbacks.         

Evidence received subsequent to the October 2007 rating action 
consists of VA Medical Center (VAMC) outpatient treatment 
records, dated in April 2008, a medical statement from A.G., 
Ph.D, Staff Psychologist, PTSD Team, of the VAMC in Salt Lake 
City, dated in July 2009, a copy of the Veteran's Army 
Commendation Medal letter, and hearing testimony.   

VAMC outpatient treatment records show that in April 2008, the 
Veteran underwent a PTSD evaluation which was conducted by a 
psychologist.  At that time, the Veteran indicated that while he 
was stationed in Vietnam, he was a mechanic.  He noted that he 
also engaged in combat as a helicopter crew chief and door gunner 
on numerous missions.  According to the Veteran, on one occasion, 
he was riding in a helicopter when it was shot down and some 
members of his unit died.  Following the mental status 
evaluation, the VA psychologist stated that the Veteran did meet 
the criteria under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), for a diagnosis of 
military-related PTSD.  According to the VA psychologist, 
throughout his interview and responses on assessment instruments, 
the Veteran reported experiences while serving in the Army that 
met DSM-IV diagnostic criterion "A" for traumatic events.  The 
Veteran also endorsed symptoms that met DSM-IV PTSD criteria for 
re-experiencing, avoidant, and hyperarousal symptoms.  The 
Veteran was further experiencing difficulty in social 
functioning, which was likely related to his current symptoms.  
Thus, the VA psychologist concluded that the Veteran met the 
criteria for a diagnosis of military-related PTSD.      

In a medical statement from A.G., Ph.D, Staff Psychologist, PTSD 
Team, of the VAMC in Salt Lake City, dated in July 2009, Dr. G. 
stated that she had been treating the Veteran for combat-related 
PTSD.  Dr. G. indicated that the Veteran's PTSD symptomatology 
had caused him increased difficulty over time.  He had continued 
to experience worsening of flashbacks, nightmares, emotional 
numbing, hyperarousal, startle reflex, depressed mood, and high 
levels of irritability.  He also continued to be impaired by low 
focus and concentration, poor attention, impaired short-term 
memory, and motivation.  The Veteran further had difficulty 
maintaining effective relationships and problems with performing 
activities of daily living.  According to Dr. G., the severity 
and chronicity of the Veteran's PTSD symptoms had worsened over 
time.         

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that while he was in Vietnam, he engaged in combat as a 
helicopter crew chief and door gunner on numerous missions.  
According to the Veteran, he flew into "hot landing zones" 
approximately two dozen times.  In addition, he noted that he was 
forced down on two occasions.  At the time of his hearing, he 
submitted a regarding his Army Commendation Medal which was 
awarded by the Department of the Army for meritorious service in 
the Republic of Vietnam during the period from September 1971 to 
September 1972.  He also submitted the general order awarding the 
medal and it was noted that the Veteran's "meritorious service 
was in connection with military operations against a hostile 
force."             

The Board has reviewed the evidence since the October 2007 rating 
action and has determined that the VAMC outpatient treatment 
records, dated in April 2008, and the VA medical statement from 
Dr. G., dated in July 2009, are both "new and material."  
38 C.F.R. § 3.156.  The April 2008 VAMC outpatient treatment 
records and the July 2009 VA medical statement from Dr. G. are 
"new" in that they were not of record at the time of the RO's 
denial in October 2007.  In addition, the aforementioned VAMC 
records and VA statement are "material" because they relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD (i.e., a current diagnosis) and raise 
a reasonable possibility of substantiating the claim.  In the 
April 2008 VAMC outpatient treatment records and the July 2009 VA 
medical statement from Dr. G., the Veteran was diagnosed with 
PTSD by VA psychologists who had proper credentials to make such 
a diagnosis.  Thus, the newly received evidence shows competent 
medical evidence of a current diagnosis of PTSD and a nexus to 
alleged in-service stressors, which were not evidence in October 
2007.   

On the basis of the foregoing, the Board concludes that new and 
material evidence has been received to reopen the previously 
denied claim for service connection for PTSD.          


III.  Service Connection Claim

In view of the Board's decision above, the Veteran's claim for 
service connection for PTSD must be adjudicated on a de novo 
basis without regard to the finality of the October 2007 rating 
decision.



As previously stated, the Veteran served in Vietnam from 
September 1971 to September 1972.  His MOS was that of a 
helicopter mechanic, but he contends that he engaged in combat as 
a helicopter crew chief and door gunner on numerous missions.  He 
has revealed at least four stressor incidents that occurred under 
combat conditions.  The evidence of record includes VAMC 
outpatient treatment records and a VA medical letter from Dr. G. 
which establish that the Veteran has been diagnosed with PTSD.  
Inasmuch as the Veteran has been unable to provide more detailed 
information about his claimed stressors such as approximate dates 
and where they occurred, the primary difficulty in this case has 
been whether it could be established that the Veteran did engage 
in combat so that his reported stressors could be accepted for 
purposes of granting service connection for PTSD.

The evidence of record shows that the Veteran was awarded the 
Army Commendation Medal during service.  In this regard, the 
general order awarding the medal to the Veteran is of record and 
the reason given for the award was "for meritorious service in 
connection with military operations against a hostile force."  
This seems to support the Veteran's assertion that while he was 
stationed in Vietnam, he served under combat conditions.  The 
Board recognizes that the award of the Army Commendation Medal is 
not the same evidence of being engaged in combat as the award of 
the Combat Infantryman's Badge or the Purple Heart, and is not 
necessarily conclusive.  However, in consideration of the reason 
given for the award of the Veteran's Army Commendation Medal, and 
in light of the Veteran's statements and sworn testimony about 
his duties and stressor events while he was in Vietnam, the Board 
is persuaded that the Veteran "engaged in combat" during his 
tour in Vietnam.   

Accordingly, allowing for reasonable doubt, the Veteran's lay 
testimony and statements are accepted as satisfactory conclusive 
evidence of his stressors' occurrence.  38 U.S.C.A. 1154(b); 38 
C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The medical evidence of record clearly shows that the Veteran has 
been diagnosed with PTSD based on a stressor event.  Therefore, 
the claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.  








____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


